Simmons, C. J.
1. Section 2334 of the Civil Code requires all suits against railroad companies for damages to person or property to be brought in the county wherein the cause of action originates, with the sole exception that if the cause of action arises in a county where the company has no agent, the suit may be brought elsewhere. The sole jurisdictional fact being the place of the origin of the cause of action, and the statute not *856superadding the further fact of the residence of an agent as one requisite to jurisdiction, it must be held that the scheme of the law is to make the jurisdiction exclusive in the county where the cause of action originates when there is such residence, but elective when there is not. It follows that the present action was well brought.
Argued June 20,—
Decided August 7, 1900.
Action for damages. Before Judge Candler. DeKalb superior court. December 12, 1899.
Arnold & Arnold, for plaintiff.
Goodwin & Hallman and G. P. Goree, for defendant.
2. While no question as to the manner of effecting service is presented by the bill of exceptions, a court with jurisdiction of the person and subject-matter of an action necessarily has the power to take proper steps to have service duly made.

Judgment reversed.


All the Justices concurring, except